Case 9:18-mc-81148-UNA Document 46 Entered on FLSD Docket 10/05/2018 Page 1 of 4


                                                                                   r:iuz;sa '
                                                                                            Jy           .C.
                        UN ITED STATES DISTRICT COURT FOR THE
                             SO U THERN DISTRICT OF FLO RIDA
                                                                                      02T 95 2212
                                                                                     SIEw N M.LARI  M ORE
 IN THE M A TTER O F                                                                 ct.F7'g tJ.t
                                                                                                '
                                                                                                y ol
                                                                                                   s'r c'r
                                             )                                        7 ; nfriC.A -ètP 8
                                                                                             .



 THE EX TRAD ITION O F
                                             )
                                             )               Case N o.18-M C-81148-UN A /D LB
                                             )
 O W EN A LTH ELBERT H EA D LEY              )
                             O RDER OF EXTM DITION AND
                        CE R TIFICA TIO N O F EX TM D ITA BILITY

       The Courthaving held an uncontested extradition hearing on October 5,2018,and after

considering the evidence, in particular, the certified and authenticated docum ents subm itted by

theGovernm entofCanada, theComplaintgDE 1jtiled onAugust27 2018,by Lothrop M orris
                                                                          ,                          ,

A ssistantU nited States A ttorney for the Southern D istrictof Florida
                                                                      ,   pursuantto the requestof
theGovernmentofCanada, forthearrestand extradition ofOW EN ALTHELBERT HEADLEY
                                                                                                     ,

the affidavits and declarations of record, and the affidavit of w aiver of extradition executed by

OW EN ALTHELBERT HEADLEY and witnessed by hisattorney the Courtfinds and certifies
                                                     ,

totheSecretary ofStateasfollows:

       This Court has jurisdiction over, and the undersigned is authorized to conduct
                                                                                                  ,

       extradition proceedings pursuant to Title 18 U .S.
                                                        C.j 3184 and LocalRule M agistrate
      JudgeRule 1(a)(3);
      ThisCourthaspersonaljurisdiction overOwen Headley(dtFugitive'')foundand arrested
      on August29,2018,in thisD istrictpursuantto a com plaintfiled by the U nited States in

      response to the request of G ovenzm ent of Canada for the arrest and extradition of the

      Fugitive;

      The extradition treaty in force betw een the U nited States and C a
                                                                         nada, the Treaty on
      Extradition Between the U nited States ofA m erica and Canada, U .S.-Can.,D ec.3, 1971
                                                                                                 ,
Case 9:18-mc-81148-UNA Document 46 Entered on FLSD Docket 10/05/2018 Page 2 of 4



        27 U .S.T.983, which entered into force on M arch 22
                                                             ,   1976,and which wasamended by
       the ProtocolAm ending the Extradition Treaty with C
                                                             anada,U .S.-Can., Jan.1 1,1988, S.
       Treaty D oc. No.101-17 (1990),which enteredintoforceonNovember26
                                                                                    ,   1991,and the
       Second Protocol A m ending the Extradition Tr
                                                    eaty with Canada of January 12, 2001,
       U.S.-Can.,Jan. 12,2001,S.Treaty Doc.
                                              No.107-11(2002),which entered intoforceon
       April30,2003(collectively referencedhereafterastheitExtraditio
                                                                     n Treaty'')wasin full
       forceand effectatalltim esrelevanttothisaction.

      The Owen Headley soughtby Canadian authorities
                                                          and the Owen Headley arrested in this
      Districtforextradition andbroughtbefore thisCo
                                                    urtare one and the sam e person;
      The Fugitive has been charged in Canada w ith s
                                                     exualassault,in violation ofsection 271
      ofthe CriminalCode ofCanadaC$CCC'');incest, in violation ofsection 15542)ofthe
      CCC;and sexualexploitation, in violationofsection 153(1)(a)oftheCCC
                                                                                    .   The offenses
      werecommittedwithinthejurisdiction ofCanada     .



      The above referenced Treaty between the United St
                                                       ates and Canada encom passes the
      offensesforwhich the Fugitivehasbeen charged and forwhich extradition is soughtfor

     trial.

     The governm ent of Canada has subm itted docum ents that were properly authenticated

     and certified in accordance with the tennsofthe T
                                                          reaty.These docum ents include the
     pertinenttextforthe crim esw ith w hich the Fugitive h
                                                           asbeen charged.
  8. There is probable cause to believe thatthe Fugitive before this Court
                                                                             ,   the sam e person
     identified in the extradition request from C anada, com m itted the offenses for w hich

     extradition is sought.
Case 9:18-mc-81148-UNA Document 46 Entered on FLSD Docket 10/05/2018 Page 3 of 4



        And,further,theCourthaving been advised in open session thatOW EN ALTHELBERT

        H EAD LEY is the fugitive soughtby the G overm nentofCanada;thathe isaware thatthe

        Govenunentof Canada has filed charges againsthim and has obtained a warrantforhis

        arrest;thathe has reviewed the Com plainttiled by the United States Attorney for this

       judicialdistrict;thathehasbeen fullyadvised ofhisrightsinthiscountrypursuanttothe
       extradition treaty in force between the Govermnent of the United States and the

       GovernmentofCanada and Title 18, United StatesCode,jj3184-3196,and thathehas

       know ingly and voluntarily waived those rights;

       It is therefore O R D ERED ,pursuantto 18 U.S.C.j 3184,the above findings and the

proceedings and submissionshad therein, thatthe Courtcertify the extradition ofthe Fugitive
                                                                                                    ,

OW EN A LTH ELBERT HEAD LEY , to Canada, on all offenses for which extradition was

requested,and that OW EN ALTHELBERT HEADLEY be com mitted to the custody of the

U nited States M arshalpending arrivalof the duly authorized representatives of the G overmnent

ofCanada,atwhich time the United States M arshalshalldeliverhim to the custody of such

authorized representativesto be transported to Canada to be held fortrialorother disposition.It

is further ORDERED that the transfer of physical custody of OW EN ALTHELBERT

HEADLEY shall be at such tim e and place as mutually agreed upon by the U nited States

M arshaland the duly authorized representativesofthe G overnm entofCanada.

       lt is further O R D ERE D that the Clerk of this C ourtforward a certiti
                                                                               ed copy ofthis
Certification and Com m ittal for Extradition, and the executed Affidavit of W aiver together

w ith a copy ofthe evidence presented in this case, including the form alextradition docum ents

received in evidence and any testim ony received in this case, to the Secretary of State
                                                                                       ,   and to
Case 9:18-mc-81148-UNA Document 46 Entered on FLSD Docket 10/05/2018 Page 4 of 4



 the Director, Office of lnternational Affairs, Crim inal D ivision
                                                                   , Departm ent of Justice, in
 W ashington,D .C.,andtheAssistantUnited StatesAttom       .



        DONE and ORDERED in Chambersthis            X-Q ayofOctober, 2018,atW estPalm
 Beach,Palm Beach County in the Southern DistrictofFlorida.


                                           Q' .
                                           W ILLIA M M A TT EW M A N
                                           UNITED STATES M AGISTRATE JUDGE




                                            4
